DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020, 12/04/2020, 12/06/2020 and 02/03/2021 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Rivers on 03/26/2021.

Claims 1,4-7, 10-12 and 15-18 have been amended as follows: 


a capacitive touch controller for connection to the plurality of sensing electrodes; 
a switch network comprising a plurality of inputs for connection to some or all of the plurality of sensing electrodes, and an output connected to system ground or a common mode voltage; 
a second circuit for connection to the at least one common electrode and configured to generate, based on signals received from the at least one common electrode, a second pressure signal indicative of a total pressure applied to the touch panel; 
a controller configured to: 
control the switch network to couple any connected sensing electrodes to the system ground or the common mode voltage during a pressure measurement period; 
determine an estimate of the total pressure based on the second pressure signal during the pressure measurement period.

4. (Currently amended) The apparatus according to claim 3, wherein the third switch network is further configured to connect the at least one common electrode to the system ground or the common mode voltage during the capacitance measurement period, and to connect the sensing electrode to the system ground or the common mode voltage during the pressure measurement period.

The apparatus according to claim 1, further comprising a common electrode switch configured to connect the at least one common electrode to the system ground or the common mode voltage during a capacitance measurement period, and to connect the at least one common electrode to the second circuit during the pressure measurement period.

6. (Currently amended) The apparatus according to claim 1, wherein the switch network is configured for connection to a subset of the sensing electrodes, the apparatus further comprising: 
a first circuit for connection to 
wherein the controller is configured to determine the estimate of the total pressure based on a weighted difference of the second pressure signal and the first pressure signal.

7. (Currently amended) The apparatus according to claim 1, wherein the capacitive touch controller is configured for connection to each sensing electrode via a corresponding first switch; 
wherein each input of the switch network is connected to the system ground or the common mode voltage by a corresponding second switch; 
wherein the second circuit comprises a common electrode charge amplifier configured to generate the second pressure signal; 
wherein the controller is configured to control the first and second switches to: 
close the first switches and open the second switches during a capacitance measurement period; 


10. (Currently amended) A touch panel system comprising: 
the apparatus according to claim 1; and 
the touch panel comprising the layer of piezoelectric material disposed between the plurality of sensing electrodes and the at least one common electrode.

11. (Currently amended) An electronic device comprising the touch panel system according to claim 10.

12. (Currently amended) A method of processing signals from a touch panel, the touch panel comprising a layer of piezoelectric material disposed between a plurality of sensing electrodes and at least one common electrode, wherein the plurality of sensing electrodes are connected to a capacitive touch controller and the at least one common electrode is connected to a second circuit, the method comprising: 
coupling, using a switch network, some or all of the plurality of sensing electrodes to system ground or a common mode voltage during a pressure measurement period; 
generating, using the second circuit, a second pressure signal indicative of a total pressure applied to the touch panel, the second pressure signal based on signals received from the at least one common electrode; 
determining, using a controller, an estimate of the total pressure based on the second pressure signal during the pressure measurement period.

15. (Currently amended) The method according to claim 14, further comprising: 
connecting, using the third switch network, the at least one common electrode to the system ground or the common mode voltage during the capacitance measurement period; 
connecting, using the third switch network, the sensing electrode to the system ground or the common mode voltage during the pressure measurement period.

16. (Currently amended) The method according to claim 12, further comprising:
 connecting, using a common electrode switch, the at least one common electrode to the system ground or the common mode voltage during a capacitance measurement period; 
connecting, using the common electrode switch, the at least one common electrode to the second circuit during the pressure measurement period.

17. (Currently amended) The method according to claim 12, wherein the switch network is connected to a subset of the plurality of sensing electrodes, the method further comprising: 
generating, using a first circuit connected to
wherein determining the estimate of the total pressure comprises determining the estimate of the total pressure based on a weighted difference of the second pressure signal and the first pressure signal.

the system ground or the common mode voltage, and wherein the second circuit comprises a common electrode charge amplifier configured to generate the second pressure signal, the method further comprising:
 using the controller to control the first and second switches to: 
close the first switches and open the second switches during a capacitance measurement period; 
open the first switches and close the second switches during the pressure measurement period.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:

Claim 1:
a switch network comprising a plurality of inputs for connection to some or all of the sensing electrodes, and an output connected to system ground or a common mode voltage; a second circuit for connection to the at least one common electrode and configured to generate, based on signals received from the at least one common electrode, a second pressure signal indicative of a total pressure applied to the touch panel; a controller configured to: control the switch network to couple any connected sensing electrodes to system ground or the common mode voltage during a pressure measurement period; determine an estimate of the total pressure based on the second pressure signal during the pressure measurement period
In combination with all other claim limitations.

	Claim 12:
	coupling, using a switch network, some or all of the sensing electrodes to system ground or a common mode voltage during a pressure measurement period; generating, using the second circuit, a second pressure signal indicative of a total pressure applied to the touch panel, the second pressure signal based on signals received from the at least one common electrode; determining, using a controller, an estimate of the total pressure based on the second pressure signal during the pressure measurement period
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nathan et al. (US 20170262099 A1) - teaches an apparatus (see Fig. 5, third device 48, capacitive touch controller 5 and a pressure signal processing module 6) for processing signals from a touch panel (see Fig. 5, first touch panel 36 and para. [0124]-[0134]), the touch panel comprising a layer of piezoelectric material (see Fig. 4, piezoelectric material 12, para. [0093]) disposed between a plurality of sensing electrodes and at least one common electrode (see Figs. 4-5 and para. [0122]. The piezoelectric material (12) is disposed between first and second sensing electrodes (10, 31) and common electrode (11)), the apparatus comprising:  a capacitive touch controller (see Fig. 5, capacitive touch controller 5 and para. [0130]) for connection to the plurality of sensing electrodes (see Fig. 5, para. [0110]-[0111] and para. [0130] The first and second sensing electrodes 10, 33 are coupled to corresponding ports of the capacitive touch controller 5 through the respective signal separation stages 2 circuit for connection to the at least one common electrode (see Fig. 5 and para. [0130]. A common output of the capacitive touch controller 5 is connected to the common electrode 11 to supply bias signals 22 to the common electrode 11) and pressure signal processing module (see Fig. 5 and para. [ 0119]-[0120]).
Watazu et al. (US 20150355771 A1) - A touch panel with a capacitive sensor and a piezoelectric sensor. The touch panel has a piezoelectric body disposed between upper electrodes and lower electrodes.  
Guo et al. (US 20190361559 A1) – Force touch display panel with a piezoelectric material layer disposed between a force common electrode layer and an array of force sense electrodes. The force sense electrode layer serves for touch detection and force detection by time sharing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626